Citation Nr: 1607067	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel




INTRODUCTION

The appellant is a Veteran of the Vietnam era who served on active duty from January 1970 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the Veteran's claim file was subsequently transferred to the VA RO in Chicago, Illinois. 

At his request, the Veteran was scheduled for a video-conference hearing before the Board in July 2011, and rescheduled in August 2011.  However, the Veteran failed to report for his scheduled hearing and has not provided any statement of good cause for failing to appear.  Accordingly, the Board considers the request for a hearing to be withdrawn and will proceed to addressing the case without a hearing.  See § 38 C.F.R. 20.702 (2015).

In October 2012 and February 2015, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that the Veteran's claim is fully developed and receives all due consideration.  See 38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). 



Specifically, the claim must again be remanded to obtain an adequate medical opinion that complies with the directives of the October 2012 and February 2015 Board remands.  A Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance, not strict compliance, with the terms of a Court or Board remand).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  

The October 2012 remand directed an examination of the Veteran to determine whether his current hypertension was related to service or to his service-connected DM.  In accordance with the October 2012 remand, the Veteran was afforded a VA examination in November 2012.  However, the examiner failed to provide an opinion on the issue of direct service connection and on secondary service connection by aggravation.  

Thereafter, the February 2015 remand directed a review and advisory opinion as to whether the Veteran's hypertension was caused or aggravated by his service-connected DM.  The same VA examiner provided an addendum opinion in April 2015, but again failed to provide an opinion on secondary service connection by aggravation.  

The Courts have observed that when VA is deciding such a case on the basis of "aggravation," language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Instead, the opinion must be responsive to the question of whether or not a service-connected disorder worsened a disorder for which the Veteran is seeking service connection. 



Additionally, the August 2007 rating decision granted the Veteran, on a presumptive basis, service connection for diabetes mellitus associated with his herbicide exposure in Vietnam.  However, a medical opinion has not been obtained as to whether the Veteran's hypertension is related to his in-service herbicide exposure.  

Hypertension is not a condition that avails itself on a presumptive basis to Veteran's who have been exposed to herbicides.  However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).  Thus, a medical opinion is required.

As the case must be remanded for the foregoing reasons, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from October 2012 forward.

2.  Return the claims folder to the April 2015 VA examiner for an addendum opinion.   After reviewing the claims file, the examiner must provide responses to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service?

In providing this opinion, the examiner should acknowledge and address the Veteran's service treatment records that contain blood pressure readings, including a December 1970 treatment record and the September 1971 separation examination.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his in-service herbicide exposure?  

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus, type 2? 

In providing this opinion, the examiner should acknowledge and address the September 19, 2007 VA treatment note, wherein the Veteran's treating VA doctor indicated that the Veteran's blood pressure was high and that his blood pressure "is directly related to diabetes I am aggressively managing [his hypertension] because of the diabetes."


(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated, or permanently worsened, by his service-connected diabetes mellitus, type 2? 

In providing this opinion, the examiner should acknowledge and address the March 2013 VA examination report, wherein the examiner indicated that the Veteran's diabetes mellitus permanently aggravated his hypertension.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

If it is not possible or feasible to have this same VA examiner comment further, then have another equally qualified examiner provide this necessary additional comment, which may require having the Veteran reexamined, but this is left to the designee's discretion.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

